Order entered October 28, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-22-00692-CV

          ESAM HOHAMMAD ALHALABY, ET AL., Appellants

                                      V.

            AUCTION CREDIT ENTERPRISE, LLC, Appellee

             On Appeal from the 116th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-21-14909

                                   ORDER

     Before the Court is appellants’ October 26, 2022 motion for an extension of

time to file their opening brief. We GRANT the motion and extend the time to

November 28, 2022.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE